DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on June 06, 2018, claims 1-10, 12, 14, 16-20 are now pending for examination in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzzaman (US Pub. No. 20140101117) and Vaihnav et al. (US Pub. No. 20160350440) in further view of Dirac et al. (US Pub. No. 20150379430).

With respect to claim 1, Uzzaman teaches a non-transitory, computer-readable medium having program instructions stored thereon that are capable of causing a database system to perform operations comprising:
storing data within a plurality of fields in a data table, wherein a subset of the data is associated with a particular one of the plurality of fields (See Uzzaman Fig. 2);
receiving a request to index the data table based on the particular field (See Uzzaman Paragraph 49 “establish indexing”); 

in response to determining, based on the analyzing, that one or more duplicates of a particular value are present in the subset of data (See Uzzaman Paragraph 22, “duplicate detection rule”);
storing the subset of data, including the one or more duplicates of the particular value, in the index table (See Uzzaman Paragraph 24, “store, save, or otherwise enter an instance of a database object in the database 104, the record management engine 118 calculates or otherwise determines a hash value for the input instance of the database object based on the input values for the subset of fields of the instance that correspond to the designated uniqueness fields”).  Uzzaman does not disclose storing, in the index, indications that each of the one or more duplicates is a duplicate value for the particular field.
However, Vaihnav et al. teaches storing, in the index, indications that each of the one or more duplicates is a duplicate value for the particular field (See Paragraph 27 “identify candidate duplicates can prevent users from saving duplicate records based on the value of one or more fields”); and

returning a response to the request to index that identifies the one or more duplicates and  enables a user associated with the request to make the one or more duplicates unique after having been stored in the index (See paragraph 95 “duplicate candidates in the second set of duplicate candidates may be presented to the requesting entity (e.g., a user via a user interface or an application program)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Uzzaman (duplicate records in an on-demand computing system) with Vaihnav et al. (matching objects).  This would have facilitated data management.  See Hammer et al. Paragraphs 2-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  

However, Dirac et al. teaches receiving a request to retrieve a particular record of the information, wherein the request to retrieve includes an index value associated with the particular record (“requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources, generating statistics on the records, feature processing, model training, prediction, and so on,” See Paragraph 87); and

in response to determining that one of the one or more indications indicates that the index value corresponds to a duplicate value, providing a notification that the request to retrieve cannot be serviced (“a results notification 1667 may be provided to the client, indicating the accepted or recommended parameter value or values,” See Paragraph 156).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Uzzaman (duplicate records in an on-demand computing system) and Vaihnav et al. (matching objects) with Dirac et al. (efficient duplicate detection).  This would have facilitated data management.  See Hammer et al. Paragraphs 2-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  

The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 1.  With respect to claim 2, Uzzaman teaches the computer-readable medium of claim 1, wherein the request to index is received from a user of the database system, 

The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 1.  With respect to claim 3, Uzzaman teaches the computer-readable medium of claim 2, wherein the operations further comprise:
receiving, via the user interface, a request to modify a first of the one or more duplicates to have a unique value (See Uzzaman Paragraph 19 “modify values for fields of an existing instance of a database object, and the like”); and
in response to receiving the request to modify:
modifying the first duplicate to have the unique value (See Uzzaman Paragraph 19 “modify values for fields of an existing instance of a database object, and the like”); and

modifying a particular one of the indications to reflect modification of the first duplicate (See Uzzaman Paragraph 19 “modify values for fields of an existing instance of a database object, and the like”).

The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 1.  With respect to claim 4, Uzzaman teaches the computer-readable medium of claim 2, wherein the operations further comprise:


The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 1.  With respect to claim 5, Uzzaman teaches the computer-readable medium of claim 2, wherein the operations further comprise:
receiving, via the user interface, a request to delete at least one of the one or more duplicates
(See Uzzaman Paragraph 25 “delete one of the matching input instances”).

The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 1.  With respect to claim 6, Uzzaman teaches the computer-readable medium of claim 1, wherein the operations further comprise:
receiving a request to retrieve a particular record of the data, wherein the request to retrieve includes an index value (See Uzzaman Paragraph 48“retrieving and providing a particular subset of the data 632 to an instance of virtual application 628 in response to a query initiated or otherwise provided by a virtual application 628”);

determining that the index value is unique based on the indications (See Uzzaman Paragraph 49 “uniqueness”); 
using the index value to determine an identifier associated with the index value, wherein the identifier is usable to retrieve the particular record from the data table (See Uzzaman Paragraph 30 “identifier”); and 



The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 1.  With respect to claim 7, Uzzaman teaches the computer-readable medium of claim 6, wherein the particular field corresponds to a column in the data table, and wherein the identifier is a key that uniquely identifies a row in the data table corresponding to the particular record (See Uzzaman Paragraph 20, “each row (or record or entry) in a respective object table 122 corresponding to a respective instance of that type of object”).

The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 1.  With respect to claim 8, Uzzaman teaches the computer-readable medium of claim 1, wherein the operations further comprise:
enforcing a unique constraint for entries of the index that are identified by the indications to include unique values (See Uzzaman Paragraph 30 “the duplicate detection rules enforced by the virtual application 116 and/or the record management engine 118 are both tenant-specific and object-specific”), wherein the enforcing includes:

receiving a request to add an index value to the index (See Uzzaman Paragraph 30 “the duplicate detection rules enforced by the virtual application 116 and/or the record management engine 118 are both tenant-specific and object-specific”); and 



The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 1.  With respect to claim 9, Uzzaman teaches the computer-readable medium of claim 1, wherein the indications includes a plurality of Boolean values, each corresponding to a respective index value in the index and indicating whether that index value is a duplicate value (See Uzzaman Paragraph 30 “the duplicate detection rules enforced by the virtual application 116 and/or the record management engine 118 are both tenant-specific and object-specific”).

With respect to claim 10, Uzzaman teaches a non-transitory, computer-readable medium having program instructions stored thereon that are capable of causing a database system to perform operations comprising:
storing information in a data table having a plurality of fields, each field including a respective subset of the information (See Uzzaman Fig. 2);
receiving a request to create an index from a subset of the information included within a particular one of the plurality of fields (See Uzzaman Paragraph 49 “establish indexing”);

creating an index having index values corresponding to the subset of information associated with the particular field (See Uzzaman Paragraph 49 “establish indexing”);
determining whether the index values include duplicate values (See Uzzaman Paragraph 22, “duplicate detection rule”).  Uzzaman does not disclose in response to determining one or more index 
However, Vaihnav et al. teaches in response to determining one or more index values included in the particular index are duplicate values, setting one or more indications in the particular index that specify that the one or more index values are duplicate values (See Paragraph 27 “identify candidate duplicates can prevent users from saving duplicate records based on the value of one or more fields”); and
presenting, to a user, an interface that presents the one or more index values and enables the user to modify the one or more index values to make the one or more index values unique after having been stored in the particular index (See paragraph 95 “duplicate candidates in the second set of duplicate candidates may be presented to the requesting entity (e.g., a user via a user interface or an application program)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Uzzaman (duplicate records in an on-demand computing system) with Vaihnav et al. (matching objects).  This would have facilitated data management.  See Hammer et al. Paragraphs 2-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  
The Uzzaman reference as modified by Vaihnav et al. does not disclose in response to determining that one of the one or more indications indicates that the index value corresponds to a duplicate value.
However, Dirac et al. teaches receiving a request to retrieve a particular record of the information, wherein the request to retrieve includes an index value associated with the particular record (“requests for several related tasks of a given machine learning workflow, such as tasks for extracting 

in response to determining that one of the one or more indications indicates that the index value corresponds to a duplicate value, providing a notification that the request to retrieve cannot be serviced  (“a results notification 1667 may be provided to the client, indicating the accepted or recommended parameter value or values,” See Paragraph 156).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Uzzaman (duplicate records in an on-demand computing system) and Vaihnav et al. (matching objects) with Dirac et al. (efficient duplicate detection).  This would have facilitated data management.  See Hammer et al. Paragraphs 2-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  


The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 10.  With respect to claim 12, Uzzaman teaches the computer-readable medium of claim 10, wherein the operations further comprise:


subsequent to creating the particular index, receiving a request to insert a new value into the subset of information associated with the particular field (See Uzzaman Paragraph 30 “the duplicate detection rules enforced by the virtual application 116 and/or the record management engine 118 are both tenant-specific and object-specific”);

providing a notification that the request to insert has been denied (See Uzzaman Paragraph 30 “the duplicate detection rules enforced by the virtual application 116 and/or the record management engine 118 are both tenant-specific and object-specific”).


The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 10.  With respect to claim 14, Uzzaman teaches the computer-readable medium of claim 13, wherein the operations further comprise:
receiving an indication that the index value has been modified to become unique (See Uzzaman Paragraph 19 “modify values for fields of an existing instance of a database object, and the like”); and 
in response to receiving a further request to retrieve the particular record, returning the particular record (See Uzzaman Paragraph 19 “modify values for fields of an existing instance of a database object, and the like”).


The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 10.  With respect to claim 16, Uzzaman teaches the computer-readable medium of claim 10, wherein the database system is a multi-tenant database system, and wherein the stored information corresponds to one of a plurality of tenants of the multi-tenant database system (See Paragraph 30 “multi-tenant embodiments”).


With respect to claim 17, Uzzaman teaches a method, comprising:

a relational database system storing data in a data table having a plurality of rows and a plurality of columns (See Uzzaman Paragraph 20 “database 104”);

the relational database system receiving a request to create an index table for a particular one of the plurality of columns (See Uzzaman Paragraph 20 ”table”);

the relational database system creating an index table that associates identifiers of ones of the plurality of rows with data values in the particular column (See Uzzaman Paragraph 30, “table”;

the relational database system analyzing the data values to determine whether the data values include duplicate values (See Uzzaman Paragraph 22, “duplicate detection rule”).  Uzzaman does not disclose in response to the analyzing identifying one or more duplicate values, the relational database system storing, in the created index, one or more indications identifying the one or more duplicate values, wherein the one or more duplicate values are stored in the created index.
However, Vaihnav et al. teaches in response to the analyzing identifying one or more duplicate values, the relational database system storing, in the created index, one or more indications identifying the one or more duplicate values, wherein the one or more duplicate values are stored in the created index (See Paragraph 27 “identify candidate duplicates can prevent users from saving duplicate records based on the value of one or more fields”); and


Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Uzzaman (duplicate records in an on-demand computing system) with Vaihnav et al. (matching objects).  This would have facilitated data management.  See Hammer et al. Paragraphs 2-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  
The Uzzaman reference as modified by Vaihnav et al. does not disclose in response to determining that one of the one or more indications indicates that the index value corresponds to a duplicate value.
However, Dirac et al. teaches the relational database system receiving a record request to retrieve a record from the data table based on a first lookup value (“requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources, generating statistics on the records, feature processing, model training, prediction, and so on,” See Paragraph 87); and

in response to determining that the first lookup value corresponds to the one or more duplicate values stored in the index, the relational database system providing a notification that the request to retrieve cannot be serviced (“a results notification 1667 may be provided to the client, indicating the accepted or recommended parameter value or values,” See Paragraph 156).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Uzzaman (duplicate records in an on-demand computing 


The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 10.  With respect to claim 18, Uzzaman teaches the method of claim 17, wherein the created index includes a first column that includes the identifiers of the rows, a second column that includes the data values of the particular column, and a third column that includes the one or more indications (See Uzzaman Paragraphs 20-21, “columns”).

The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 10.  With respect to claim 19, Uzzaman teaches the method of claim 18, further comprising:

scanning the third column to determine which data values have been identified as being duplicate values (See Uzzaman Paragraphs 20-21, “duplicate detection rule”); and

based on the scanning, presenting an interface that indicates the data values identified as being duplicate values (See Uzzaman Paragraphs 20-21, “duplicate detection rule”).

The Uzzaman reference as modified by Vaihnav et al. and Dirac et al. teaches all the limitations of claim 17.  With respect to claim 20, Uzzaman teaches the method of claim 17, wherein the particular column corresponds to a custom field defined by one of a plurality of tenants having data stored in the .

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.

In response to applicants’ comments, “Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claim(s) 1, 10, and 17 “receiving a request to retrieve a particular record of the information, wherein the request to retrieve includes an index value associated with the particular record,” Examiner has added Dirac et al. to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20110246741 is directed to a data deduplication dictionary system: [0040] the small dictionary generation mechanism 232 determines if the dictionary entry associated with the index is populated or cached with a signature. If there is no signature at the entry associated with the calculated index, then the entry is populated with the signature associated with this data chunk at step 340 (e.g., if the count is zero for an index, the index is incremented to 1 and the hash value or digest is written into the small dictionary along with other information such as reference data for the data chunk useful for locating the stored unique data chunk in data store 250 or the like). At 346, the caller or lookup mechanism 230 may be signaled that no match was found in the small dictionary. In step 346, the lookup 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICHOLAS E ALLEN/Examiner, Art Unit 2154